In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-21-00010-CR
      ___________________________

   JESSIE ANDERSON PETITE, Appellant

                      V.

           THE STATE OF TEXAS


   On Appeal from the 396th District Court
             Tarrant County, Texas
  Trial Court No. C-396-W011793-1432922-A


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       On February 13, 2018, Appellant Jessie Anderson Petite was convicted of

capital murder pursuant to a plea bargain. Appellant’s request for a forensic DNA

testing was denied June 17, 2020. On December 30, 2020, the trial court signed an

order recommending that Appellant’s writ of habeas corpus application be denied and

directing the trial court clerk to transmit its file to the Texas Court of Criminal

Appeals.

       On January 21, 2021, Appellant filed with this court a “Notice of Appeal for

Denial of Writ of Habeas Corpus, D.N.A. Testing.” The next day, he filed both an

amended notice of appeal under the same title and the form application provided by

the Texas Court of Criminal Appeals for a writ of habeas corpus seeking relief from

final felony conviction under Code of Criminal Procedure Article 11.07.

       We notified Appellant that we had received his “Notice of Appeal for Denial

of Writ of Habeas Corpus, D.N.A. Testing” and expressed our concern that we

lacked jurisdiction over the appeal because we lack jurisdiction over matters related to

postconviction relief from an otherwise final felony conviction.1 See Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding); see

also Tex. Code Crim. Proc. Ann. art. 11.07; Bd. of Pardons & Paroles ex rel. Keene v. Court

       1
        To the extent that Appellant actually intended to direct his notice of appeal to
the trial court’s June 17, 2020 forensic DNA testing order, we would also be without
jurisdiction over that appeal because the notice of appeal would be untimely. See Tex.
R. App. P. 26.2(a) (stating deadline for appeal from appealable orders).


                                            2
of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig.

proceeding).

      We informed Appellant that the Texas Court of Criminal Appeals had

jurisdiction over Article 11.07 postconviction writs of habeas corpus and that unless

he or any party desiring to continue the appeal filed with the court a response

showing grounds for continuing the appeal by February 5, 2021, the appeal could be

dismissed for want of jurisdiction. See Tex. R. App. P. 43.2(f); 44.3.

      Having received no response to our jurisdiction letter, we dismiss the appeal

for want of jurisdiction. See Ater, 802 S.W.2d at 243.



                                                         /s/ Bonnie Sudderth
                                                         Bonnie Sudderth
                                                         Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 11, 2021




                                            3